DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “approximately” is interpreted to mean within 5% as defined in the instant specification at para. 36 of the PGPUB. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 21-26, 43-46, 50, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 20220008990 A1 (Gavrilov) in view of US 20090087728 A1 (Less).
Regarding claim 1, Gavrilov discloses a method, comprising: 
dividing a solvent into portions; in accordance with a step ordering, 
mixing a solid ionically conductive polymer material having an ionic conductivity greater than 1×10−5 S/cm at room temperature, and where the solid ionically conductive polymer material is in a glass state at room temperature, in a first portion of the solvent to form a suspension. Gavrilov discloses a suspension of ionically conductive polymer flakes in distilled water (P59). Gavrilov further discloses that the ionically conductive polymer flakes are glassy at room temperature and have an ionic conductivity greater than 1×104 S/cm (P58).
 Gavrilov discloses mixing a first additive in the suspension (P56, binder); and 
mixing a second portion of the solvent with the suspension to form a slurry (P59 suspension is combined with water to form a polymer water suspension). 
Gavrilov further discloses mixing at high shear (P56) and a d50 particle size of less than 30 μm (Fig. 12a). 
Gavrilov does not explicitly disclose a Hegman gauge of less than 90 μm. Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). Given that Hegman gauge is a measure of the coarsest dispersed particles, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a Hegman gauge of less than 90 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Gavrilov discloses mixing the additive after adding the additional solvent, and therefore does not disclose that the second mixing step follows mixing the additive. It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Gavrilov by mixing the additive prior to mixing the second portion of solvent to disperse the additive. Changes in the sequence of adding ingredients, without any new or unexpected results, are within the ambit of one of ordinary skill in the art. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) (MPEP § 2144.04).
Gavrilov discloses mixing at high shear (P56), but does not disclose mixing at low shear. 
In the same field of endeavor, Less discloses an analogous art of a coating method for a lithium ion electrochemical cell (abstract). Less teaches that the polymer, liquid solvents, and inorganic ingredients can mixed be under low shear for an initial period until ingredients are fully wetted and/or dissolved. Less further teaches that a second solvent can be added, and this mixture can then be subjected to a high shear mixture until a desired rheology is obtained (P50). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the method disclosed by Gavrilov, by mixing at high shear and low shear, with the predictable result that adding the step of mixing at low shear would ensure that ingredients are fully wetted and/or dissolved. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Gavrilov does not disclose that the first portion of the solvent is approximately half of an overall solvent content and does not disclose a solid content between 25 and 80 wt. %. 
Gavrilov and the instant application are both drawn to electrode coatings with a solid ionically conductive polymer material (abstract). Further, Gavrilov and the instant invention both make use of water as a solvent (Gavrilov P55, instant application at P96 of the PGPUB), polyphenylene sulfide as the base material for the conductive polymer (Gavrilov P44, instant application P33), a lithium salt as an ionic compound in the conductive polymer (Gavrilov P48, instant application P33) and use carbon black as an electrically conductive additive (Gavrilov P55, instant application P94). The resulting conductive polymer materials have an overlapping range of ionic conductivity and the same glassy properties at room temperature (Gavrilov abstract). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to set the first portion of the solvent to be approximately half of an overall solvent content and to set a solid content between 25 and 80 wt. %, given that Gavrilov and the instant application use the same materials for the same purpose to create a coating with an overlapping range of ionic conductivity. One of ordinary skill in the art would have been motivated select such proportions to use the materials and method of Gavrilov to produce the disclosed coating. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Modified Gavrilov is silent regarding the mixing speed at low shear.
Given that modified Gavrilov and the instant invention are mixing the same materials at high and low shear to create a coating with the same properties, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a mixing speed between 10 and 55 rpm for the low shear mixing. One of ordinary skill in the art would be motivated to select such a mixing speed for the low shear mixing to use the teachings of modified Gavrilov to produce the coatings taught therein. 
Modified Gavrilov is silent regarding the viscosity of the slurry. 
The viscosity of the slurry is a result of a certain selection of materials that compose the slurry, such as the solvent and the dispersed materials, and processes, such as mixing speed. Given that modified Gavrilov and the instant invention use the same solvent, base polymer material, lithium salts, and electrically conductive additive, and the method of modified Gavrilov teaches all of the other claimed limitations, the slurry of modified Gavrilov inherently possesses the same properties, including the same viscosity of 500 and 2800 cps at 85 Hz, and thus reads on the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).

Regarding claim 2, modified Gavrilov teaches the high shear can be 300 rpm (Gavrilov P60).
Regarding claim 3, modified Gavrilov teaches the high shear can be 300 rpm (Gavrilov P60). As asserted above regarding claim 1, it would have been obvious to select a low shear between 10 and 55 rpm. Similarly, it would have been obvious to select a mixing speed between 10 and 40 rpm for the low shear mixing. One of ordinary skill in the art would be motivated to select such a mixing speed for the low shear mixing to use the teachings of modified Gavrilov to produce the coatings taught therein. 
Regarding claim 4, modified Gavrilov teaches the high shear can be 300 rpm (Gavrilov P60). As asserted above regarding claim 1, it would have been obvious to select a low shear between 10 and 55 rpm. Similarly, it would have been obvious to select a mixing speed between 10 and 45 rpm for the low shear mixing. One of ordinary skill in the art would be motivated to select such a mixing speed for the low shear mixing to use the teachings of modified Gavrilov to produce the coatings taught therein. 
Regarding claim 5, mixing at 10 to 55 rpm would have been obvious, as asserted regarding claim 1. High shear is not defined regarding claim 5. The instant disclosure suggests that high shear can be between 0 and 1500 rpm (P346 of the PGPUB) and claims 2-4 suggest that high shear can be between 0 and 1500 rpm, 0 and 3500 rpm, or 0 and 1300 rpm. Therefore, mixing at 10 to 55 rpm can be reasonably interpreted to meet the limitation of simultaneously mixing at the high shear and mixing at the low shear, and modified Gavrilov as asserted regarding claim 1 reads on the limitations of claim 5. 
Regarding claim 6, selecting a first portion of the solvent to be approximately half of an overall solvent content would have been obvious, as asserted regarding claim 1. Modified Gavrilov teaches only two portions of solvent (P59). Therefore modified Gavrilov also teaches that an amount of the first portion of the solvent and an amount of the second portion of the solvent are approximately equivalent, since there are two portions and the first portion is half of the total. 
Regarding claim 7, Gavrilov teaches the first additive comprises a binder (P56).
Regarding claim 21, Gavrilov discloses a d10 particle size of less than 1 μm and a d90 particle size of less than 60 μm (Fig. 12a). Gavrilov does not explicitly disclose a d99 particle size of less than 140 μm.
Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a d99 particle size of less than 140 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Regarding claim 22, Gavrilov does not explicitly disclose a d99 particle size of less than 100 μm.
Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a d99 particle size of less than 100 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Regarding claim 23, Gavrilov does not explicitly disclose a Hegman gauge of less than 80 μm. 
Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). Given that Hegman gauge is a measure of the coarsest dispersed particles, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a Hegman gauge of less than 80 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Regarding claim 24, Gavrilov does not explicitly disclose a Hegman gauge of less than 50 μm. 
Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). Given that Hegman gauge is a measure of the coarsest dispersed particles, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a Hegman gauge of less than 50 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Regarding claim 25, Gavrilov teaches the mixing the second portion of the solvent with the suspension to form the slurry occurs under a vacuum (P37). 
Regarding claim 26, Gavrilov teaches forming a coating on an electrode structure, including: 
coating the slurry onto the electrode structure (P105, casting); 
drying the coated electrode structure (P105); and 
calendering the coated electrode structure (P105); 
wherein the electrode structure comprises one of an anode material coating deposited on an anode current collector and a cathode material coating deposited on a cathode current collector (P105, cathode). 
Gavrilov does not explicitly teach that an adhesion interface between the coating and the electrode structure has a 180° peel strength of greater than 200 gf/in. 
Gavrilov teaches that the coating can be formulated to maintain adhesion with the electroactive particle during charge/discharge (P74, P78). Further, peel strength is a property which results from the slurry-based coating method. This interpretation is supported by the instant disclosure at P55 of the PGPUB which discloses that slurry-based coating methods may result in greater adhesion than application of standalone polymer electrolyte films. Given that modified Gavrilov teaches the slurry based coating method, with the same solvents, base polymer, lithium salts, and conductive additive as the claimed method, modified Gavrilov inherently possesses the same properties as the claimed method, including the same 180° peel strength of greater than 200 gf/in. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).

Regarding claim 43, Gavrilov discloses a slurry for forming a coating on an electrode structure, the slurry comprising:
a solid ionically conductive polymer material having an ionic conductivity greater than 1×10−5 S/cm at room temperature, and where the solid ionically conductive polymer material is in a glass state at room temperature (abstract);
a solvent (P56, water); and
one or more additives, the one or more additives comprising an electrode active material, a binder, a surfactant, or an inorganic ceramic (P56, binder).
Gavrilov further discloses a d50 particle size of less than 30 μm (Fig. 12a). 
Gavrilov discloses that the slurry is formed from a process of mixing a solid ionically conductive polymer material having an ionic conductivity greater than 1×10−5 S/cm at room temperature, and where the solid ionically conductive polymer material is in a glass state at room temperature, in a first portion of the solvent to form a suspension. Gavrilov discloses a suspension of ionically conductive polymer flakes in distilled water (P59). Gavrilov further discloses that the ionically conductive polymer flakes are glassy at room temperature and have an ionic conductivity greater than 1×104 S/cm (P58).
 Gavrilov discloses mixing a first additive in the suspension (P56, binder); and 
mixing a second portion of the solvent with the suspension to form a slurry (P59 suspension is combined with water to form a polymer water suspension). 
Gavrilov does not explicitly disclose a Hegman gauge of less than 90 μm. Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). Given that Hegman gauge is a measure of the coarsest dispersed particles, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a Hegman gauge of less than 90 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Gavrilov discloses mixing the additive after adding the additional solvent, and therefore does not disclose that the second mixing step follows mixing the additive. It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Gavrilov by mixing the additive prior to mixing the second portion of solvent. Changes in the sequence of adding ingredients, without any new or unexpected results, are within the ambit of one of ordinary skill in the art. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) (MPEP § 2144.04).
Gavrilov discloses mixing at high shear (P56), but does not disclose mixing at low shear. 
In the same field of endeavor, Less discloses an analogous art of a coating method for a lithium ion electrochemical cell (abstract). Less teaches that the polymer, liquid solvents, and inorganic ingredients can mixed be under low shear for an initial period until ingredients are fully wetted and/or dissolved. Less further teaches that a second solvent can be added, and this mixture can then be subjected to a high shear mixture until a desired rheology is obtained (P50). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the method disclosed by Gavrilov, by mixing at high shear and low shear, with the predictable result that adding the step of mixing at low shear would ensure that ingredients are fully wetted and/or dissolved. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Gavrilov does not disclose that the first portion of the solvent is approximately half of an overall solvent content and does not disclose a solid content between 25 and 80 wt. %. 
Gavrilov and the instant application are both drawn to electrode coatings with a solid ionically conductive polymer material (abstract). Further, Gavrilov and the instant invention both make use of water as a solvent (Gavrilov P55, instant application at P96 of the PGPUB), polyphenylene sulfide as the base material for the conductive polymer (Gavrilov P44, instant application P33), a lithium salt as an ionic compound in the conductive polymer (Gavrilov P48, instant application P33) and use carbon black as an electrically conductive additive (Gavrilov P55, instant application P94). The resulting conductive polymer materials have an overlapping range of ionic conductivity and the same glassy properties at room temperature (Gavrilov abstract). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to set the first portion of the solvent to be approximately half of an overall solvent content and to set a solid content between 25 and 80 wt. %, given that Gavrilov and the instant application use the same materials for the same purpose to create a coating with an overlapping range of ionic conductivity. One of ordinary skill in the art would have been motivated select such proportions to use the materials and method of Gavrilov to produce the disclosed coating. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Modified Gavrilov is silent regarding the mixing speed at low shear.
Given that modified Gavrilov and the instant invention are mixing the same materials at high and low shear to create a coating with the same properties, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a mixing speed between 10 and 55 rpm for the low shear mixing. One of ordinary skill in the art would be motivated to select such a mixing speed for the low shear mixing to use the teachings of modified Gavrilov to produce the coatings taught therein. 
Modified Gavrilov is silent regarding the viscosity of the slurry. 
The viscosity of the slurry is a result of a certain selection of materials that compose the slurry, such as the solvent and the dispersed materials, and processes, such as mixing speed. Given that modified Gavrilov and the instant invention use the same solvent, base polymer material, lithium salts, and electrically conductive additive, and the method of modified Gavrilov teaches all of the other claimed limitations, the slurry of modified Gavrilov inherently possesses the same properties, including the same viscosity of 500 and 2800 cps at 85 Hz, and thus reads on the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).

Regarding claim 44, Gavrilov discloses a d10 particle size of less than 1 μm and a d90 particle size of less than 60 μm (Fig. 12a). Gavrilov does not explicitly disclose a d99 particle size of less than 140 μm.
Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a d99 particle size of less than 140 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.

Regarding claim 45, Gavrilov does not explicitly disclose a coated hybrid electrode. Gavrilov teaches a coating method, wherein the coated electroactive material can be used to fabricate electrodes (P84). Gavrilov further teaches that the coating can be useful in solid-state batteries (P86). 
In the same field of endeavor, Less discloses a coated hybrid electrode, comprising: 
an anode current collector; 
a cathode current collector; 
an anode material coating; 
a cathode material coating; and 
a solid polymer electrolyte coating formed as a separator (Fig. 1, P34); 
Less further teaches that the electrode/separator assembly is formed by providing a coating solution. Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to use the coating method of Gavrilov to form a coated hybrid electrode, as taught by Less, wherein the anode material coating, the cathode material coating, and the solid polymer electrolyte coating are respectively formed from a first slurry, a second slurry, and a third slurry, with the expectation that the method of Gavrilov would produce a functional solid state battery.
Modified Gavrilov teaches the slurries are formed by dividing a solvent into portions; in accordance with a step ordering, 
mixing a solid ionically conductive polymer material having an ionic conductivity greater than 1×10−5 S/cm at room temperature, and where the solid ionically conductive polymer material is in a glass state at room temperature, in a first portion of the solvent to form a suspension. Gavrilov discloses a suspension of ionically conductive polymer flakes in distilled water (P59). Gavrilov further discloses that the ionically conductive polymer flakes are glassy at room temperature and have an ionic conductivity greater than 1×104 S/cm (P58).
 Gavrilov discloses mixing a first additive in the suspension (P56, binder); and 
mixing a second portion of the solvent with the suspension to form a slurry (P59 suspension is combined with water to form a polymer water suspension). 
Gavrilov further discloses mixing at high shear (P56) and a d50 particle size of less than 30 μm (Fig. 12a). 
Gavrilov does not explicitly disclose a Hegman gauge of less than 90 μm. Gavrilov discloses a d90 of 2.604 μm (Fig. 12a) and teaches that particles less than 10 microns are preferred (P93). Given that Hegman gauge is a measure of the coarsest dispersed particles, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a Hegman gauge of less than 90 μm, since Gavrilov teaches that 90% of the particles are less than 2.604 μm and teaches that particles less than 10 microns are preferred.
Gavrilov discloses mixing the additive after adding the additional solvent, and therefore does not disclose that the second mixing step follows mixing the additive. It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Gavrilov by mixing the additive prior to mixing the second portion of solvent. Changes in the sequence of adding ingredients, without any new or unexpected results, are within the ambit of one of ordinary skill in the art. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) (MPEP § 2144.04).
Gavrilov discloses mixing at high shear (P56), but does not disclose mixing at low shear. 
Less teaches that the polymer, liquid solvents, and inorganic ingredients can mixed be under low shear for an initial period until ingredients are fully wetted and/or dissolved. Less further teaches that a second solvent can be added, and this mixture can then be subjected to a high shear mixture until a desired rheology is obtained (P50). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the method disclosed by Gavrilov, by mixing at high shear and low shear, with the predictable result that adding the step of mixing at low shear would ensure that ingredients are fully wetted and/or dissolved. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Gavrilov does not disclose that the first portion of the solvent is approximately half of an overall solvent content and does not disclose a solid content between 25 and 80 wt. %. 
Gavrilov and the instant application are both drawn to electrode coatings with a solid ionically conductive polymer material (abstract). Further, Gavrilov and the instant invention both make use of water as a solvent (Gavrilov P55, instant application at P96 of the PGPUB), polyphenylene sulfide as the base material for the conductive polymer (Gavrilov P44, instant application P33), a lithium salt as an ionic compound in the conductive polymer (Gavrilov P48, instant application P33) and use carbon black as an electrically conductive additive (Gavrilov P55, instant application P94). The resulting conductive polymer materials have an overlapping range of ionic conductivity and the same glassy properties at room temperature (Gavrilov abstract). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to set the first portion of the solvent to be approximately half of an overall solvent content and to set a solid content between 25 and 80 wt. %, given that Gavrilov and the instant application use the same materials for the same purpose to create a coating with an overlapping range of ionic conductivity. One of ordinary skill in the art would have been motivated select such proportions to use the materials and method of Gavrilov to produce the disclosed coating. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Modified Gavrilov is silent regarding the mixing speed at low shear.
Given that modified Gavrilov and the instant invention are mixing the same materials at high and low shear to create a coating with the same properties, it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a mixing speed between 10 and 55 rpm for the low shear mixing. One of ordinary skill in the art would be motivated to select such a mixing speed for the low shear mixing to use the teachings of modified Gavrilov to produce the coatings taught therein. 
Modified Gavrilov is silent regarding the viscosity of the slurry. 
The viscosity of the slurry is a result of a certain selection of materials that compose the slurry, such as the solvent and the dispersed materials, and processes, such as mixing speed. Given that modified Gavrilov and the instant invention use the same solvent, base polymer material, lithium salts, and electrically conductive additive, and the method of modified Gavrilov teaches all of the other claimed limitations, the slurry of modified Gavrilov inherently possesses the same properties, including the same viscosity of 500 and 2800 cps at 85 Hz, and thus reads on the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).

Regarding claim 46, mixing at 10 to 55 rpm would have been obvious, as asserted regarding claim 45. High shear is not defined regarding claim 46. The instant disclosure suggests that high shear can be between 0 and 1500 rpm (P346 of the PGPUB) and claims 2-4 suggest that high shear can be between 0 and 1500 rpm, 0 and 3500 rpm, or 0 and 1300 rpm. Therefore, mixing at 10 to 55 rpm can be reasonably interpreted to meet the limitation of simultaneously mixing at the high shear and mixing at the low shear, and modified Gavrilov as asserted regarding claim 45 reads on the limitations of claim 5. 
Regarding claim 50, Gavrilov teaches that the coating can be formulated to provide segregation relative to the bulk electrode as the coating is non-permeable for undesired products and solvents (P81). Therefore it would have been obvious, to formulate the coating of modified Gavrilov such that the solid polymer electrolyte coating has a different composition in a first region adjacent to the cathode material coating than in a second region adjacent to the anode material coating with the expectation that such a formulation would exclude undesired products and solvents. 
Regarding claim 57, Gavrilov does not explicitly teach that an adhesion interface between the coating and the electrode structure has a 180° peel strength of greater than 200 gf/in. 
Gavrilov teaches that the coating can be formulated to maintain adhesion with the electroactive particle during charge/discharge (P74, P78). Further, peel strength is a property which results from the slurry-based coating method. This interpretation is supported by the instant disclosure at P55 of the PGPUB which discloses that slurry-based coating methods may result in greater adhesion than application of standalone polymer electrolyte films. Given that modified Gavrilov teaches the slurry based coating method, with the same solvents, base polymer, lithium salts, and conductive additive as the claimed method, modified Gavrilov inherently possesses the same properties as the claimed method, including the same 180° peel strength of greater than 200 gf/in. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 58, Gavrilov teaches the additive comprises a binder (P56). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729